Citation Nr: 1040632	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  06-08 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for a low back strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to August 1999.


The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The RO in Atlanta, Georgia now has 
jurisdiction of the matter.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The development directed by the Board in its last remand was not 
accomplished.  The Board finds the RO's actions in response to 
the last remand to be insufficient, unacceptable, and contrary to 
the intent of the last remand.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In February 2009 the Board remanded the matter in order to 
accommodate the Veteran's request for a travel board hearing.  In 
March 2009 the RO sent the Veteran a letter offering him the 
options of a videoconference hearing or an in-person hearing with 
a member of the Board at his local RO.  In April 2009 the Veteran 
responded with a letter indicating that he wished to be scheduled 
for a travel board hearing at his local RO in Atlanta, Georgia.  
No efforts have been made whatsoever to accommodate the request 
and it appears the Veteran's response was completely ignored. A 
claimant has a right to a hearing before the Board.  See 38 
C.F.R. § 20.700(a), (e) (2010).  It is the RO's responsibility to 
schedule such hearings.  As such, the Board must again remand 
this case to the RO to accommodate the Veteran's request for a 
hearing.  


Accordingly, the case is REMANDED for the following action:

 Undertake all appropriate scheduling 
action for a 
personal hearing before a member of the 
Board at the Veteran's local regional 
office in Atlanta, Georgia.  The Veteran 
should be apprised of the soonest available 
date for such a hearing, and should be 
informed of his right to have a 
videoconference hearing as an alternative.  
Notice should be sent to the Veteran in 
accordance with applicable regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


